Citation Nr: 0623770	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-07 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) due to personal assault during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel

INTRODUCTION

The veteran had active service from August 1975 to August 
1979.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In an August 2003 written statement, the veteran withdrew his 
appeal regarding the issues of service connection for 
depression and sinusitis, which the RO denied in a November 
2002 rating decision.  Accordingly, those issues are outside 
the scope of this appeal and are not subject to Board review.     

In April 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board also received additional evidence from the veteran 
in April 2006, which was accompanied by a waiver of the RO's 
right to initial consideration of the new evidence.  38 
C.F.R. §§ 19.9, 20.1304(c) (2005).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran's currently diagnosed PTSD has been linked by 
competent medical opinion to his claimed in-service stressor 
event; however, the occurrence of the claimed stressor event 
has not been sufficiently corroborated by credible supporting 
evidence.  

CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in February 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO explained what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO also asked the veteran to send the 
information describing additional evidence or the evidence 
itself to the RO within 30 days of the letter.  Furthermore, 
the RO advised the veteran that VA may be able to pay him 
from the date of his claim if the information or evidence was 
received within one year from the date of the letter.  Thus, 
the veteran was essentially asked to provide any evidence in 
his possession that pertained to his claim and advised 
regarding the element of effective date with respect to his 
claim.  38 C.F.R. § 3.159 (b)(1) (2005); see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) (stating that VCAA 
notice requirements include the elements of degree of 
disability and effective date).  

The Board notes that the veteran was not advised regarding 
the element of degree of disability prior to the July 2003 
rating decision.  Dingess, 19 Vet. App. at 473.  Nonetheless, 
such notice defect is harmless error in this case because the 
veteran's claim is being denied for reasons explained below 
and no disability rating will be assigned. The Board also 
observes that the veteran was advised regarding disability 
ratings in March 2006 correspondence.  
  
Furthermore, the RO provided the veteran with a copy of the 
July 2003 rating decision, the January 2004 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOC) 
dated in the February 2004 and May 2004, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  The January 2004 SOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled for 
the veteran a Travel Board hearing which was held in April 
2006.  The veteran's voluminous VA treatment records dated 
from 1998 to 2004, service records to include performance 
evaluation reports and letter of commendation, and service 
medical records are also contained in the claims file.  As 
previously noted, the veteran also recently submitted a 
private psychological evaluation report dated in December 
2005 and Vet Center reports dated in 2003 are also of record.  

The Board further notes that the RO advised the veteran that 
it needed more information in order to verify his claimed 
stressor event and described the type of information needed 
in November 2003 correspondence.  The veteran responded in 
December 2003 noting, among other things, that the claimed 
stressor event occurred in the spring of 1976.  In January 
2004, it is noted that a CURR research specialist as well as 
a RO section coach searched the official Department of 
Defense and US Navy databases for any fatalities listed for 
the USS Durham (LKA-114) during the year of 1976 but found 
none listed.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

VA regulation 38 C.F.R. § 3.304(f) (2005) sets forth the 
three elements required to establish service connection for 
PTSD.  In order for service connection to be awarded for 
PTSD, the record must show:  (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a) (2005); (2) 
combat status or credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor.

With regard to the second criterion, evidence of in-service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2005).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2005).  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

III.	Analysis 

In the present case, the veteran contends that he currently 
has PTSD due to an in-service personal assault.  
Specifically, he asserts that he was sexually assaulted by 
three sailors in the spring of 1976 while serving aboard the 
USS Durham (LKA-114).  He further relates that another three 
sailors who witnessed the assault threw one of his 
perpetrators overboard to a drowning death and then held the 
veteran upside down over the side of the ship threatening to 
kill him if he reported the incident.  The veteran maintains 
that he never told anyone of the incidents surrounding his 
sexual assault during the time of his military service.  

The Board notes that the medical evidence of record shows 
that the veteran has been diagnosed with multiple mental 
illnesses to include PTSD.  Most recently, the December 2005 
private psychologist included a diagnosis of PTSD on Axis I.  
Previously, a Vet Center psychologist (D.E., Ph.D.) and 
social worker (J.L.S.) included a finding of chronic PTSD on 
Axis I during the veteran's intake in September 2003.  The VA 
treatment records also reveal that the veteran has received 
treatment for PTSD.  Thus, a current diagnosis of PTSD has 
been shown by the evidence and the first element has been 
satisfied.  

In addition, the medical evidence shows that the veteran's 
currently diagnosed PTSD has been linked by competent medical 
opinion to his claimed stressor event.  Specifically, the Vet 
Center examiners referenced above attributed the veteran's 
symptoms of PTSD to his in-service sexual assault and his 
witnessing of another sailor being thrown over board in 
October 2003 correspondence.  The Board observes that the 
veteran told the December 2005 private psychologist that he 
had suffered physical, sexual and emotional abuse between the 
ages of eight and seventeen by male relatives prior to 
service and the Vet Center examiners were not also advised of 
such history prior to rendering their October 2003 opinion; 
however, the December 2005 psychologist did not offer an 
opinion regarding the cause of the veteran's PTSD and there 
is no competent medical opinion contrary to the one offered 
by the Vet Center examiners of record.  Therefore, the Board 
finds the October 2003 opinion dispositive with respect to 
the element of causation in this case.  

Although the veteran's PTSD has been linked by competent 
medical opinion to his claimed stressor, the record must also 
contain corroborative evidence that substantiates or verifies 
the veteran's statements as to the occurrence of the claimed 
in-service stressor of personal assault in order for the 
veteran to establish entitlement to service connection for 
PTSD.  

The Board observes that the Vet Center examiners noted in 
October 2003 correspondence that a review of the veteran's 
military records showed a decline in his work performance 
from August 1977 through November 1978 resulting in a 
referral for alcohol treatment and documentation of depressed 
affect while assigned to the USS Durham.  They further opined 
that it was more likely than not that the veteran experienced 
the reported in-service traumas and that his symptoms of PTSD 
at that time were masked by his efforts to self-medicate with 
alcohol.

A review of the record reveals that the veteran served aboard 
the USS Durham as a seaman during his military service.  His 
service medical records also contain many references to 
alcohol use and show that he was admitted to a hospital from 
November 1978 to December 1978 for treatment of alcoholism.  
It is additionally noted that the veteran "appeared very 
depressed" in the August 1978 memorandum.  Furthermore, the 
veteran's service performance evaluation reports from July 
1976 to July 1978 generally contain negative or mixed 
assessments.  The veteran's superior officer (N.E.P.) wrote 
in the July 1978 evaluation report that the veteran's overall 
performance had shown a slight declining trend and attributed 
the downward trend to his drinking problem.  

Nonetheless, the Board finds that the evidence of record does 
not sufficiently corroborate the occurrence of the veteran's 
claimed stressor event.  The August 1978 service memorandum 
referenced above reveals that the veteran reported a three 
year history of habitual and abusive alcohol use at that 
time.  Thus, the veteran's alcohol abuse according to his own 
account began prior to the time of his claimed sexual assault 
(i.e., 1976) indicating that such abuse was not an effort to 
self-medicate as a result of the claimed stressor event as 
suggested by the Vet Center examiners.  As the veteran's 1978 
account of his history of alcohol abuse was contemporaneous 
to service, the Board affords it significant probative value.  
Moreover, the RO noted that a CURR research specialist as 
well as a RO section coach searched the official Department 
of Defense and US Navy databases and found no fatalities 
listed for the USS Durham (LKA-114) during the year of 1976.  
Thus, the death of the sailor thrown overboard is also 
unverified.  Aside from his own statements, the veteran has 
offered no other independent evidence to help corroborate his 
claimed in-service stressor event.  

In sum, the medical evidence of record shows that the 
veteran's currently diagnosed with PTSD has been linked to 
his claimed in-service personal assault by competent medical 
opinion; however, the evidence does not sufficiently 
corroborate the occurrence of the veteran's claimed stressor 
event.  Thus, the Board concludes that service connection of 
PTSD due to personal assault during service is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) due to personal assault during service is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


